Case 0:20-cv-60808-AHS Document 22 Entered on FLSD Docket 07/16/2020 Page 1 of 2



                           THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                            CASE NO.: 20-cv-60808-SINGHAL/Valle

  ABIMAEL ROSADO, on behalf of               )
  Himself and all others similarly situated, )
                                             )
         Plaintiff,                          )
                                             )
  v.                                         )
                                             )
  ATLAS APEX ROOFING, LLC.                   )
  d/b/a ATLAS-APEX ROOFING                   )
                                             )
         Defendant.                          )
                                  NOTICE OF MEDIATION

           PLEASE BE ADVISED that this case has been scheduled for mediation to be held

   before Mediator, Robert A. Dulberg, as follows:


   Date:         Thursday, January 14, 2021

   Time:         10:00 a.m.

   Location:     Salmon & Dulberg
                 101 NE Third Avenue
                 Suite 1500
                 Fort Lauderdale, FL 33301

  Date: July 16, 2020.
                                             Respectfully Submitted,

                                             Michael G. Green II, Esq.
                                             SALAS LAW FIRM, P.A.
                                             8551 West Sunrise Boulevard
                                             Suite 300
                                             Plantation, FL 33322
                                             Office: (954) 315-1155
                                             Fax: (954) 452 -3311
                                             Email: michael@jpsalaslaw.com

                                             John P. Salas, Esq.


                                     SALAS LAW FIRM, P.A.
Case 0:20-cv-60808-AHS Document 22 Entered on FLSD Docket 07/16/2020 Page 2 of 2
  Rosado v. Atlas Apex Roofing, LLC
  Case No.: 20-cv-60808

                                                    SALAS LAW FIRM, P.A.
                                                    8551 West Sunrise Boulevard
                                                    Suite 300
                                                    Plantation, FL 33322
                                                    Office: (954) 315-1155
                                                    Fax: (954) 452 -3311
                                                    Email: jp@jpsalaslaw.com

                                                    Attorneys for Plaintiff

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically filed
  with the Clerk of Court using CM/ECF. I also certify that the foregoing document is being served
  on all counsel or parties of record listed on the Service List below in the manner specified, either
  via transmission of Notices of Electronic filing generated by CM/ECF or in some other authorized
  manner for those counselor parties who are not authorized to receive electronically Notices of
  Electronic Filing, this 16th day of July, 2020.


                                                    //s//Michael G. Green II




                                            SERVICE LIST


  SPIRE LAW, LLC
  12249 Science Drive, Suite 155
  Orlando, Florida 32826
  Jesse I. Unruh, Esq.
  jesse@spirelawfirm.com


  SALMON & DULBERG
  Robert A. Dulberg, Esq,
  info@sd-adr.com




                                                2
                                        SALAS LAW FIRM, P.A.
